Bloodworth, J.
The presumption that the defendant railroad company was negligent, which arose from proof of damage to the plaintiff’s property by the running of the defendant’s train, was satisfactorily met; it being shown that the defendant exercised all reasonable care and caution to prevent the damage. The verdict against the company was, therefore, contrary to the evidence, and the court erred in overruling the certiorari.

Judgment reversed.


Broyles, O. J., and Lithe, J., oonour.

C. T. Guyton, for plaintiff in error,
cited: 99 Ga. 245; 82 Ga. 190; 3 Ga. App. 197.
H. P. Cobb, contra.